DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, (Fig 1, Claims 1-6) in the reply filed on 10/11/2022 is acknowledged. Claims 8-22 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. 20210359059 in view of JO et al. 20140167032.

    PNG
    media_image1.png
    541
    774
    media_image1.png
    Greyscale


Regarding claim 1, fig. 1 of Lin disclose a display device comprising: 
a substrate 10; 
a first compensation layer 2001 (par [0075] layer 2001 is made of silicon nitride, and this is compensate for something in the device) on the substrate; 
a buffer layer 2002 on the first compensation layer; 
a semiconductor layer 209 (par [0077]) on the buffer layer; 
a data wire 207 (par [0064]) including a source electrode and a drain electrode connected (physical connected) to the semiconductor layer; and 
a light-emitting device 30 connected to the drain electrode, 
wherein the first compensation layer includes a SiNx (par [0075] - layer 2001 is made of silicon nitride).
Lin does not disclose that a ratio of a N—H bond and a Si—H bond of the first compensation layer is 10 to 60.
Note that the first compensation layer 2001 of Lin is made of silicon nitride.
However, par [0117]of JO discloses  that if the silicon nitride forming the first film 140a having a high nitrogen content is analyzed by, for example, the FT-IR spectrometer, the ratio of the bonding number of [N--H] of nitrogen and hydrogen to the bonding number of [Si--H] of silicon and hydrogen, that is, the value of [N--H]/[Si--H], is in the range of about 13 to about 25. The silicon nitride having a high nitrogen content has high density and is deposited with the slow deposition speed, but unnecessary bonding with the low-resistance metal layer is prevented, thereby preventing the hillock of the gate conductors 121a, 121b, 122a, 122b, 124a, and 124b.
Note unnecessary bonding with the low-resistance metal layer is prevented is important to invention of Lin, as fig. 1 of Lin disclose form 201 which is a metal layer on the substrate 10 and patterning to form a light-shielding layer 201. Thus, a ratio of a N—H bond and a Si—H bond of the first compensation layer is 10 to 60 contribute to unnecessary bonding with the low-resistance metal layer is prevented, thereby preventing the hillock. 
As such it would have been obvious to form a device of Lin comprising a ratio of a N—H bond and a Si—H bond of the first compensation layer is 10 to 60 such as taught by JO so that unnecessary bonding with the low-resistance metal layer is prevented, thereby preventing the hillock.


Regarding claim 2, the resulting structure of Lin and JO is one meeting all the limitations of the claimed invention and thus would have been one wherein a stress of the first compensation layer is −400 MPa to −1600 MPa.

Regarding claim 3, par [0075] of Lin discloses wherein a thickness of the first compensation layer is 1000 Å to 4000 Å (first buffer layer 2001 is made of silicon nitride, its thickness ranges from 300 Å to 10000 Å which includes the claimed range).

Regarding claim 4, it would have been obvious to form a device of Lin and JO comprising wherein a hydrogen content of the first compensation layer is equal to or less than 15% in order to prevent to many dangling bonds and Si and H form dangling bond and to obtain a film composition of applicant desired specification.

Regarding claim 5, par [0077] of Lin discloses wherein the semiconductor layer includes an oxide semiconductor, and the data wire includes copper (par [0081] – copper).

Regarding claim 6, Lin discloses wherein a thickness of the data wire thickness ranges from 2000 Å to 8000 Å.  Lin and JO structure does not disclose is equal to or greater than 10,000 Å.
However, It would have been obvious to one having ordinary skill in the art to a thickness of the data wire thickness equal to or greater than 10,000 Å in order to form a desire resistance since it has been held that routine skill in the art.  In re Stevens, 101 USPQ 284.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829